Citation Nr: 0617061	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-34 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.  

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for hearing loss.  

4.  Whether new and material evidence has been submitted to 
warrant reopening of the claim of entitlement to service 
connection for residuals of a hernia.  

5.  Whether new and material evidence has been submitted to 
warrant reopening of the claim of entitlement to service 
connection for defective vision.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty as a Philippine Scout from 
August 1946 to May 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In October 2004, the veteran submitted additional evidence 
with the proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2005).  

The veteran raised the issue of service connection for 
ischemic heart disease in June 2002.  This matter has not 
been developed for appellate consideration and is referred to 
the RO for the appropriate action.  

The issues of service connection for a hernia and defective 
vision are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of record demonstrating a 
nexus between the diagnoses of peptic ulcer disease to the 
veteran's service, or showing the manifestation of the 
disease within a year of the veteran's separation from 
service.  

2.  There is no competent evidence of record demonstrating a 
nexus between the diagnoses of arthritis to the veteran's 
service, or showing the manifestation of the disease within a 
year of the veteran's separation from service.  

3.  There is no competent evidence of record demonstrating a 
nexus between the diagnoses of hearing loss to the veteran's 
service, or showing the manifestation of the disease within a 
year of the veteran's separation from service.  

4.  In an unappealed decision of February 1983, the RO 
determined that the evidence did not warrant a change in the 
prior denial of service connection for a hernia in the 
absence of official records showing treatment or diagnosis 
during military service.  

5.  Evidence reviewed and submitted since the February 1983 
rating decision in which service connection for a hernia was 
denied, was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

6.  In an unappealed decision of July 1982, the RO denied the 
claim of service connection for defective vision on the basis 
that absent official records, statements were not sufficient 
to substantiate the claim.  

7.  Evidence reviewed and submitted since the July 1982 
rating decision in which service connection for defective 
vision was denied, was not previously submitted, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  

8.  There is no competent evidence of a nexus between current 
findings of cataracts and the veteran's service.  




CONCLUSIONS OF LAW

1.  The criteria to establish service connection for peptic 
ulcer disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).  

2.  The criteria to establish service connection for 
arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).  

3.  The criteria to establish service connection for hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).  

4.  The February 1983 rating decision denying service 
connection for a hernia is final  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2005).  

5.  The evidence received subsequent to the unappealed 
February 1983 rating decision denying service connection for 
a hernia is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  

6.  The July 1982 rating decision denying service connection 
for defective vision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2005).  

7.  The evidence received subsequent to the unappealed July 
1982 rating decision denying service connection for defective 
vision is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  

8.  The criteria to establish entitlement to service 
connection for defective vision have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statements of the case (SSOCs) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that a letter regarding these requirements 
was sent to the claimant in June 2002, prior to the October 
2002 rating decision from which these appeals ensued.  He was 
issued a SOC in October 2003 and SSOCs in January 2004 and 
July 2004.  He was also sent an additional letter in May 
2004.  By means of these documents, the veteran was notified 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to advise VA if there were any other 
information or evidence he considered relevant to these 
claims so that VA could help by getting that evidence.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims on appeal, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the claimant on these latter two elements, the 
Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection for peptic ulcer 
disease, arthritis, hearing loss, and defective vision, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes post service 
private medical records and statements from the claimant.  VA 
made all reasonable efforts to assist him in the development 
of the claims and notified him of the information and 
evidence necessary to substantiate each one.  The RO was 
unable to obtain the veteran's service medical records when 
the initial request was made in 1982, and has continuously 
provided explanations of the inability to do so in 
correspondence to the veteran, rating actions, SOC and SSOCs.  
There is no indication of any relevant records that the RO 
failed to obtain or attempt to obtain.  The veteran 
communications indicate that he has no additional evidence to 
submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Here, the record includes post service records 
showing treatment for peptic ulcer disease, hearing loss, 
arthritis, and cataracts.  This evidence does not suggest the 
onset of these conditions during service or within one year 
from the veteran's separation from service, and it does not 
link the diagnosed conditions to the veteran's service.  
Under such circumstances, any medical etiology opinion would 
be purely speculative.  Overall, the current medical evidence 
is sufficient to decide the claims and action to obtain VA 
examinations and etiology opinions are not necessary.  
Therefore, the Board concludes that no further assistance to 
the veteran is required.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

This case arises from the veteran's claim that his peptic 
ulcer disease, arthritis, hearing loss, hernia residuals, and 
defective vision began during his service.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as peptic 
ulcer disease, arthritis or sensorineural hearing loss to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Analysis - Peptic Ulcer Disease, Arthritis, and Hearing Loss

The veteran's WD AGO FORM 100 shows that he was in basic 
training for four months, served as an instrument repairman 
for 25 months, and was a duty soldier for 3 months.  As noted 
above, his service medical records are unavailable.  

Post service records dated from 2000 to 2004 show that 
various physician have treated the veteran for peptic ulcer 
disease, osteoarthritis, and hearing loss.    

The veteran has made specific allegations that he lost his 
hearing while playing the cymbals in a military band.  He 
also argues that while on guard, the area that they walked 
around in was muddy and that their combat boots and socks 
were always wet, resulting in foot pain.    

The service records list musician as the veteran's civilian 
occupation, and the details of his service as a duty soldier 
included guarding or patrolling the military installation.  
Therefore, there is some documentation that he may have been 
exposed to noise from the cymbals if he also played in a band 
during service, and that his feet were exposed to wet and 
muddy areas while on patrol.  However, there is no competent 
evidence that these inservice activities resulted in the 
current diagnoses of arthritis and hearing loss, or that 
these conditions first became manifest in the year after 
separation from service.  The Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

One physician reported that he started treating the veteran 
in 1998 for various disorders.  However, none of the reports 
submitted document a longstanding history of peptic ulcer 
disease, arthritis, or hearing loss.  Further, they are 
negative for any opinions linking the current findings to the 
veteran's service, or dating the onset of the conditions to 
the year after the veteran's service.  Therefore, the only 
remaining evidence in support of the claim consists of lay 
statements.  However, as medical expertise is required in 
this instance, the veteran is not competent to comment on 
medical matters.  See Espiritu, supra.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claims for service 
connection for peptic ulcer disease, arthritis, and hearing 
loss.  Since the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Entitlement to service connection for peptic ulcer 
disease, arthritis, and hearing loss must be denied.  

New and Material -  Hernia and Defective Vision

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1004 (2005).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a).  These 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are applicable in this case as 
the veteran's claim to reopen was filed after August 29, 
2001.

Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence or record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In February 1982, the veteran filed a claim alleging 
entitlement to service connection for a hernia and defective 
vision.  In support of the claims, he submitted a September 
1981 sworn affidavit from a former Philippine Scout, who 
reported that he assisted with the hernia surgery in 1947.  

In July 1982, the RO denied the claim of service connection 
for a hernia and defective vision on the basis that absent 
official records, statements were not sufficient to 
substantiate the claim.  Notice of the decision, including 
information concerning the veteran's appellate rights, was 
issued in July 1982.  

The veteran filed a claim to reopen ain January 1983, and 
submitted statements from several medical professional dated 
in January 1982 and December 1982.  In a January 1982 medical 
certificate, a medical officer stated that he examined the 
veteran and found a recurring hernia on the same site that 
was operated on in 1947.  In the December 1982 letter, a 
physician reported a diagnosis of adhesion related to the 
post-herniorrhaphy scar of the right inguinal area.  

In February 1983, the RO determined that the evidence did not 
warrant a change in the prior denial in the absence of 
official records showing treatment or diagnosis during 
military service.  Notice of the decision, including 
information concerning the veteran's appellate rights, was 
issued in February 1983.  Appellate action was not initiated, 
and the decision became final.  

In correspondence dated in July 1989, April 1991, August 
1992, October 1992, and December 2000, the veteran referred 
to the claim of service connection for a hernia.  On each 
occasion, the RO issued a letter to the veteran that 
addressed finality and the requirement of new and material 
evidence to reopen the claim.  

On March 25, 2002, the veteran filed an application to reopen 
his claims of service connection for a hernia and defective 
vision.  Evidence added to the record consisted of reports 
from private physicians, sworn statements, and a duplicate 
copy of the January 1982 medical certificate.  

In a June 2002 report, a private physician noted that a March 
2002 examination of the veteran revealed cataracts in both 
eyes.  A March 2003 eye examination report was added to the 
file in December 2003, but it is illegible.  An April 2004 
report shows a diagnosis of posterior subcapsular cataract.  

The veteran also submitted additional sworn affidavits from 
the same individual who provided the statement in September 
1981.  The individual reiterated his account of assisting 
with the hernia surgery in 1947.  The veteran also provided 
another statement, dated in August 2004, from an individual 
who witnessed the surgery.  

A urologist noted right inguinal pain from previous surgery, 
possible neural entrapment in an August 2003 report.  The 
urologist also referred to a history of a hernia repair on 
the right side a few years prior.  In a March 2004 sworn 
statement, another urologist reported that the veteran was 
his patient and was found to have a recurring hernia.  He 
also referred to a surgical procedure during service.  

The Board notes that this medical evidence is new and 
material.  When the RO initially denied the claim of service 
connection for defective vision, the record did not contain 
any clinical findings of eye conditions.  Currently, there is 
evidence in the record that the veteran suffers from 
cataracts of both eyes.  Further, medical records submitted 
since that time show that he suffers from a recurrent hernia, 
and that there was a history of a prior surgery.  Therefore, 
there are medical findings that provide support of the prior 
statements regarding surgery in 1947.  Overall, the Board 
finds that this evidence bears directly and substantially 
upon the specific matter under consideration.  This evidence 
therefore constitutes new and material evidence under 
38 C.F.R. § 3.156(a), and the claims are reopened.  

Analysis - Defective Vision

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for defective 
vision.  In light of the Board's decision, the entire record 
must be reviewed on a de novo basis.  

The available medical evidence does show that the veteran has 
been diagnosed and treated for cataracts.  Therefore, there 
is competent evidence of a disability.  However, the evidence 
presented is lacking with regard to demonstrating a nexus 
between the current findings and the veteran's service.  The 
first documented finding of the condition appears in records 
dated in 2002, many years after the veteran's separation from 
service.  There are no indications in the treatment records 
that the condition existed for many years.  Overall, the 
competent evidence does not support a claim of service 
connection for defective vision.  The only remaining evidence 
in support of the claim consists of lay statements.  However, 
as medical expertise is required in this instance, the 
veteran is not competent to comment on a medical matter.  See 
Espiritu, supra.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for defective vision.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990)  Therefore, entitlement to service 
connection for defective vision is denied.  


ORDER

Entitlement to service connection for peptic ulcer disease 
has not been established, and the appeal is denied.  

Entitlement to service connection for arthritis has not been 
established, and the appeal is denied.  

Entitlement to service connection for hearing loss has not 
been established, and the appeal is denied.  

New and material evidence having been submitted, the 
veteran's claim for service connection for a hernia is 
reopened and to this extent only, the claim is granted.  

New and material evidence having been submitted, the 
veteran's claim for service connection for defective vision 
is reopened and to this extent only, the claim is granted.  

Entitlement to service connection for defective vision is 
denied.  




REMAND

As noted earlier, the claim for service connection for a 
hernia has been reopened, and the current decision must be 
based on a de novo review of the record.  

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c)(4) (2005).  A 
review of the file shows that the veteran has not been 
afforded a VA examination with regard to his hernia.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development.  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his hernia, on appeal.  Any records that 
are not currently included in the clams 
file should be obtained and added to the 
file.  With any necessary authorization 
from the veteran, the AMC should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The veteran should be afforded the 
appropriate VA examination(s) to 
determine the nature, etiology, and 
severity of his hernia.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction of the examination(s).  The 
examiner(s) must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  All 
testing deemed necessary should be 
performed.  All findings should be 
reported in detail.

Detailed clinical findings should be 
reported in connection with the 
evaluation(s).  The examiner should 
provide an opinion as to whether the 
veteran's hernia is related to service.  
A complete rationale based on the facts 
of the case and sound medical principles 
should be provided.  The examination 
report should be typed, if possible.  

3.  The AMC should then readjudicate the 
veteran's claim of entitlement to service 
connection for a hernia.  If any benefit 
sought on appeal remains denied, he and 
his representative should be furnished an 
SSOC, and they should be given the 
opportunity to respond thereto.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


